DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/8/2021 is acknowledged. Applicant’s election of Species A in the same reply is acknowledged; because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election among species has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the porous tip of claims 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Although Fig 38-40 are indicated as showing such a tip, the figures are photographs that do not clearly show “a porous tip disposed within the fluidic channel” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “an inner diameter of about .5 mm”. However, because a zero does not precede the decimal point in the value of this recitation, the value may easily be misread as “5 mm” instead .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbayashi (PG PUB 2009/0088700).
Re claim 1, Imbayashi discloses an apparatus 1 (Fig 1) comprising: a catheter 31 (Fig 1,6) defining a fluidic channel (as seen in Fig 6, within which medical solution 11a resides) and having a distal opening 31c (Fig 1,6); an electrode 52 (Fig 6; Para 107) within the fluidic channel and spaced a distance from the distal opening of the catheter (as seen in Fig 6); wherein the catheter is arranged to prevent direct contact between any electrode of the apparatus and tissue (as seen in Fig 6, the electrode 52 is prevented from contacting tissue due to its placement within catheter 31).
Re claim 2, Imbayashi discloses a conductive sheath 51 (Fig 1,6; Para 107) on an exterior of the catheter (as seen in Fig 6) configured to couple to a ground 14a (Fig 1; Para 36) (as seen in Fig 1, conductive sheath 51 is coupled to ground 14a through electrode contact member 42 and voltage generation circuit 41), the catheter separating the fluidic channel and the conductive sheath (as seen in Fig 6).  
Re claim 3, Imbayashi discloses a biocompatible cover 15c (Fig 1) enclosing the conductive sheath between the biocompatible cover and the catheter (as seen in Fig 1).
Re claim 4, Imbayashi discloses that the biocompatible cover extends less than an entire length of the catheter (as seen in Fig 1), and a distal end 31b (Fig 1,6) of the catheter is exposed (as seen in Fig 1).  
Re claim 7, Imbayashi discloses that the electrode, when carrying a charge, imparts the charge to fluid 11a traveling through the fluidic channel, the charge imparted within the 70WO 2019/002942PCT/IB2018/000831 fluidic channel so that, when charged fluid reaches a fluid/air interface near the distal opening of the catheter, the charged fluid forms charged droplets 11b (Fig 1,6) that disperse (Para 112-114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Imbayashi (PG PUB 2009/0088700).
Re claim 5, Imbayashi discloses that the biocompatible cover has a larger exterior diameter than that of the catheter, that the catheter extends beyond the biocompatible cover at the distal end, and that the electrode and the distal opening are spaced from one another. Imbayashi does not explicitly disclose that the catheter has 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700) in view of Odland et al. (US Pat 8,260,411).
Re claim 6, Imbayashi discloses a wire 52 (Fig 6) extending through a portion of a length of the catheter and within the fluidic channel (as seen in Fig 6), the wire being .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700) in view of Stedman et al. (PG PUB 2015/0352297).
Re claim 8, Imbayashi discloses all the claimed features except a porous tip disposed within the fluidic channel.  Stedman, however, teaches an apparatus 40 (Fig 3) comprising a conduit 18 (Fig 1) forming a fluidic channel (within which fluid 10 resides in Fig 3) and a porous tip 16 (Fig 1; Para 62) disposed within the fluidic channel (as seen in Fig 3) proximal a distal opening 28 (Fig 1) for the purpose of inhibiting the release of the fluid absent applied pressure (Para 66). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify 
Re claim 9, Imbayashi/Stedman disclose all the claimed features except explicitly disclosing that the porous tip includes a felt material and/or a fibrous material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Imbayashi to include the porous tip such that it includes a felt material and/or a fibrous material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that this claim has also been rejected with art below.
Re claim 10, Imbayashi/Stedman disclose all the claimed features except explicitly disclosing that the porous tip includes a cone shape geometry. However, as seen in Fig 6 of Imbayashi, the fluidic channel at the distal end of the catheter is conical shaped. Therefore, it would have been an obvious matter of design choice to modify the shape of the porous tip to include a cone shape geometry and fit within the distal end of the catheter since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that this claim has also been rejected with art below.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700)/Stedman et al. (PG PUB 2015/0352297) in view of Lerner (PG PUB 2014/0039456).
Re claim 9, Imbayashi/Stedman disclose all the claimed features except explicitly that the porous tip includes a felt material and/or a fibrous material.  Lerner, however, teaches a porous tip (“filter assembly”, Para 329; Fig 58B) found within a fluidic channel at the distal end of a catheter 2018 (Fig 58B; “a filter assembly […] are provided in the needle hub 2018”, Para 329) proximal an outlet 2020 (Fig 58B) that is formed of a fibrous material 2032 (Fig 58B; “mesh”, Para 329) for the purpose of controlling the force and limiting the travel distance of the delivered fluid (Para 248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi/Stedman to include the porous tip as one including a fibrous material, as taught by Lerner, for the purpose of controlling the force and limiting the travel distance of the delivered fluid (Para 248). 
Re claim 10, Imbayashi/Stedman disclose all the claimed features except explicitly the porous tip includes a cone shape geometry.  Lerner, however, teaches a porous tip 1708 (Fig 55C; Para 251) found within a fluidic channel 1710 (Fig 55C) at the distal end of a catheter 1705 (Fig 55C) proximal an outlet 1706 (Fig 55) that includes a cone shape geometry (as seen in Fig 55C) for the purpose of controlling the force and limiting the travel distance of the delivered fluid (Para 248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi/Stedman to include the porous tip as one including a cone shape geometry, as taught by Lerner, for the purpose of controlling the force and limiting the travel distance of the delivered fluid (Para 248).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700) in view of Barbere (US Pat 5,759,191).
Re claim 11, Imbayashi discloses all the claimed features except a protrusion disposed near the distal opening of the catheter and surrounding an outer surface of the catheter; and a thermoplastic wrap that encloses the protrusion to provide sealing and electrical isolation. Barbere, however, teaches a catheter 18 (Fig 2) including a protrusion 54 (not labeled in Fig 2, but seen in the distal half of balloon 16; Col 4, Lines 39-41) disposed near a distal opening 34 (Fig 2) thereof and surrounding an outer surface of the catheter (as seen in Fig 2); and a thermoplastic wrap 56 (not labeled in Fig 2, but seen in the distal half of balloon 16; Col 4, Lines 45-47) that encloses the protrusion (as seen in Fig 2) to provide sealing (“heat shrunk”, Col 4, Lines 45-47) and electrical isolation (“polyethylene”, Col 4, Lines 45-47, is known to be an electrical insulation) for the purpose of providing a means to visualize the position of the catheter under fluoroscopy (Col 4, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi to include a protrusion and a thermoplastic wrap, as taught by Barbere, for the purpose of providing a means to visualize the position of the catheter under fluoroscopy (Col 4, Lines 39-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2007/0048452 to Feng et al., PG PUB 2010/0155496 to Stark et al. and PG PUB 2015/0251201 to Hradetzky et al. each read on at least independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783